Claims 6-7 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a vehicle driving apparatus comprising: a motor incorporated in a vehicle; a speed reduction mechanism that transmits driving force produced by the motor to a differential gear of the vehicle; and a housing structure that accommodates the speed reduction mechanism and the differential gear, wherein the housing structure includes a cast plate member so provided as to be adjacent to the speed reduction mechanism, and a rib structure provided on the cast plate member, the rib structure is provided along a direction in which the vehicle travels and integrated with the cast plate member, the cast plate member has a contact surface that comes into contact with a shaft receiver that supports the speed reduction mechanism, and the rib structure is so disposed that an area where the rib structure and the contact surface overlap with each other is maximized in a plan view of the cast plate member, as required by claim 6; and a vehicle driving apparatus comprising: a motor incorporated in a vehicle; a speed reduction mechanism that transmits driving force produced by the motor to a differential gear of the vehicle; and a housing structure that accommodates the speed reduction mechanism and the differential gear, wherein the housing structure includes a cast plate member so provided as to be adjacent to the speed reduction mechanism, and a rib structure provided on the cast plate member, the rib structure is provided along a direction in which the vehicle travels and integrated with the cast plate member, the rib structure includes a plurality of partial ribs provided along the direction in which the vehicle travels, and the plurality of partial ribs are so arranged as to overlap with each other in the direction in which the vehicle travels, the cast plate member has a contact surface that comes into contact with a shaft receiver that supports the speed reduction mechanism, and the rib structure is so disposed that an area where the rib structure and the contact surface overlap with each other is maximized in a plan view of the cast plate member, as required by claim 7.  Isobe et al. (WO 2013038943 A1) and Ikeda (JP 2002005270 A) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the cast plate member having a contact surface that comes into contact with a shaft receiver that supports the speed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL D YABUT/Primary Examiner, Art Unit 3656